United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE AIR FORCE,
)
PETERSON AIR FORCE BASE,
)
Colorado Springs, CO, Employer
)
___________________________________________ )
D.J., Appellant

Appearances:
W.R. Procell, for the appellant
Office of Solicitor, for the Director

Docket No. 11-120
Issued: August 12, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 12, 2010 appellant filed a timely appeal from an April 19, 2010 Office of
Workers’ Compensation Programs’ (OWCP) nonmerit decision. Pursuant to the Federal
Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over this nonmerit decision. Because more than 180 days has elapsed between the most recent
merit decision of OWCP, March 23, 2009, and the filing of this appeal on October 12, 2010, the
Board lacks jurisdiction to review the merits of this claim.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits of her claim under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 15, 2008 appellant, then a 49-year-old budget technician, filed an
occupational disease claim alleging that she sustained an emotional condition in the performance
of duty. She indicated that she sustained intense headaches, depression and other emotional
symptoms related to concerns for her physical safety at work and her interactions with her
supervisors.
In support of her claim, appellant provided a statement in which she described those
conditions which she believed contributed to her condition. They included: that she was
verbally disciplined and threatened by a supervisor; that she disagreed with the manner her
appraisal was handled and that a supervisor made inappropriate comments towards her.
Appellant also alleged that on February 13, 2008 she was issued a formal letter of counseling.
She also submitted medical evidence noting her treatment for an adjustment reaction that
appeared to be work related. The employing establishment controverted the claim and submitted
statements explaining the reasons for its actions.
By decision dated June 4, 2008, OWCP denied appellant’s claim. It found that there
were no compensable factors of employment and that appellant did not establish that her claimed
condition arose in the performance of duty.
On June 8, 2008 appellant requested a hearing, which was held on October 27, 2008. At
the hearing, appellant’s representative noted that he only wished to focus on three of appellant’s
allegations as the other allegations could not be proven. They included that in February 2008
appellant was encouraged to attend the health clinic, and was subsequently tested in relation to
her mental capacity. Appellant’s representative alleged that appellant believed the results of the
testing affected her employability. Additionally, he alleged that this supported a work-related
psychiatric condition because of the referral to the clinic. Appellant’s representative also argued
that Raul Campos, the chief of the logistics branch and appellant’s supervisor, required medical
documentation to support her wish to work hours other than those that she had been assigned.
Additionally, on October 9, 2008 the employing establishment required that appellant attend a
meeting to review the results of the investigation of her complaints. Appellant’s representative
indicated that appellant was on sick leave when she asked to come in to review the results. He
also generally alleged that appellant was not provided with appropriate documentation.
On December 5, 2008 OWCP received a letter dated November 25, 2008 from
Mr. Campos who responded to the allegations presented and noted that, during a counseling
session on February 13, 2008, appellant became very upset, including crying and wailing.
Mr. Campos stated that he was concerned for her health and safety and suggested that she attend
the employing establishment clinic for a one-time visit to stabilize her emotional state before she
went home. He denied that it was related to her employment and advised that her visit was
confidential and that the results from the visit would not be used against her. Mr. Campos noted
that he received no information about the clinic visit other than limited information provided to
him by appellant. He noted that the visit was not a fitness-for-duty evaluation and confirmed
that civilians were given care at the clinic in sensitive situations. Mr. Campos stated that he was
unaware of any particular testing conducted at the clinic. With regard to scheduling, he advised
that the issue was that appellant wanted to start work at 9:00 a.m. as opposed to 8:00 a.m.

2

Mr. Campos explained that he had some latitude as long as it meshed with the mission of the
employing establishment. He explained that, without further documentation from her physician,
it was unclear why appellant needed a later start time. Mr. Campos denied that she was
threatened with discipline.
In a letter dated December 6, 2008, appellant’s representative responded to the statement
provided by the employing establishment. His assertions included that the employing
establishment improperly did not provide a copy of medical records to OWCP from the
February 2008 mental health clinic visit and did not properly file and protect such records.
In a March 23, 2009 decision, OWCP’s hearing representative affirmed the June 4, 2008
decision. She found that the actions discussed by appellant’s representative were administrative
in nature. OWCP’s hearing representative also found that there was no error in the
administrative actions.
On March 20, 2010 appellant’s representative requested reconsideration and submitted
additional evidence. He repeated his arguments which included that appellant was not provided
with a copy of the February 13, 2008 medical report compiled by the employing establishment.
Appellant’s representative alleged that the report was “suppressed” and a violation of the
regulations. Furthermore, he noted that OWCP had not considered the medical documentation.
On March 23, 2010 OWCP received an undated report from Barbara A. Batchelor, a
social worker, who related appellant’s description of events that she believed contributed to her
condition. They included conflicts with her coworkers and her bosses. Ms. Batchelor also noted
conflicts with her family. She advised that appellant entered psychotherapy on December 8,
2008 and stopped attending on January 6, 2010 due to financial difficulties. Ms. Batchelor
diagnosed several conditions which included major depression, obsessive-compulsive disorder,
post-traumatic stress disorder and a tumor requiring breast surgery. She also noted that appellant
had friends but was socially isolated due to unemployment.
By decision dated April 19, 2010, OWCP denied appellant’s request for reconsideration
on the grounds that her request neither raised error in the prior decision, substantial legal
questions nor included new and relevant evidence and, thus, it was insufficient to warrant review
of its prior decision.
LEGAL PRECEDENT
Under section 8128(a) of FECA,2 OWCP may reopen a case for review on the merits in
accordance with the guidelines set forth in section 10.606(b)(2) of the implementing federal
regulations, which provides that a claimant may obtain review of the merits if the written
application for reconsideration, including all supporting documents, sets forth arguments and
contains evidence that:
“(i) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
2

5 U.S.C. § 8128(a).

3

“(ii) Advances a relevant legal argument not previously considered by OWCP; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by OWCP.”3
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.4
ANALYSIS
Appellant disagreed with the denial of her claim for an emotional condition and requested
reconsideration on March 20, 2010. The underlying issue on reconsideration was whether she
established a compensable factor of employment with regard to her claim that she sustained an
emotional condition in the performance of duty. However, appellant did not provide sufficient
evidence or argument to require OWCP to reopen the claim for a merit review.
In her March 20, 2010 request for reconsideration, appellant’s representative essentially
reiterated his previous arguments. This involved allegations that appellant was not provided with
a copy of the February 13, 2008 medical report compiled by the employing establishment and
this violated the regulations. Furthermore, appellant’s representative noted that OWCP had not
considered the medical documentation. The Board notes that he merely reiterated appellant’s
previous contentions regarding her employer’s actions which she believed were stressful. The
submission of evidence which repeats or duplicates evidence that is already in the case record
does not constitute a basis for reopening a case for merit review.5 Assertions that OWCP should
consider the medical evidence also does not show that OWCP erroneously applied a point of law
or advanced a relevant legal argument not previously considered. This is because the underlying
reason for the denial of the claim is factual in nature; appellant did not establish a compensable
factor of employment as a cause of her claimed condition. Until a compensable employment
factor is established, it is premature for OWCP to consider the medical evidence.6
Appellant also did not provide any relevant and pertinent new evidence to establish that
she sustained an emotional condition in the performance of duty. She submitted a report from
Ms. Batchelor, a social worker. To be relevant, the evidence submitted must address whether
appellant established any compensable factors of employment. Ms. Batchelor’s general
repetition of appellant’s account of events is not relevant to establishing whether a compensable
work factor is established as there is no indication that Ms. Batchelor was a witness to any of the
alleged incidents or otherwise has unique knowledge of such incidents. The Board has held that
3

20 C.F.R. § 10.606(b).

4

Id. at § 10.608(b).

5

David J. McDonald, 50 ECAB 185 (1998); John Polito, 50 ECAB 347 (1999); Khambandith Vorapanya, 50
ECAB 490 (1999).
6

See Alberta Dukes, 56 ECAB 247 (2005) (only when a compensable work factor has been established is the
medical evidence relevant to determining whether a claimant has as established a work-related emotional condition).

4

the submission of evidence which does not address the particular issue involved does not
comprise a basis for reopening a case.7
Consequently, the evidence and argument submitted by appellant on reconsideration does
not satisfy any of the three regulatory criteria for obtaining merit review of a claim. Therefore,
OWCP properly denied her request for reconsideration.
On appeal appellant’s representative repeated his prior arguments regarding consideration
of the medical evidence and the employing establishment’s release of medical information. As
discussed, these assertions are insufficient to require OWCP to reopen the claim for a merit
review.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits of her claim under 5 U.S.C. § 8128(a).

7

Robert P. Mitchell, 52 ECAB116 (2000); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000); Alan G.
Williams, 52 ECAB 180 (2000). To the extent that Ms. Batchelor’s report was offered as medical evidence, it is not
relevant for the reasons discussed infra, note 6 and accompanying text, and also because a social worker is not a
physician under FECA. 5 U.S.C. § 8101(2); see Ernest St. Pierre, 51 ECAB 623, 626 (2000) (reports of a social
worker do not constitute competent medical evidence as a social worker is not a physician as defined by 5 U.S.C.
§ 8101(2)).

5

ORDER
IT IS HEREBY ORDERED THAT the April 19, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 12, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

